DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/10/2020 and 06/04/2020 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the motor rotor comprises at least two rotor segments superposed in an axial direction, wherein the magnetic shielding component is an integral component configured to run through the at least two rotor segments” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirani et al. (US 2013/0026872 A1).
Regarding claim 1, Cirani teaches a motor rotor, comprising: 
a rotor body (140, fig 1); 
axially extending first and second magnets (50, 52) embedded into the body (140), the first magnet (50) and the second magnet (52) being arranged at an angle and spaced apart (fig 2b), the first magnet (50) comprising a first surface (50a, see examiner annotation fig. 2B) away from a central axis (100, fig 1) of the rotor body (140) and a second surface (50b) facing the central axis (100), the second magnet (52) comprising a third surface (52a) away from the central axis (100) and a fourth surface (52b) facing the central axis (100), wherein the first surface (50a) and the third surface (52a) define a first area (44) of the rotor body (140) away from the central axis (100) and a second area (140a) of the rotor body (144) close to the central axis (100); 

    PNG
    media_image1.png
    599
    733
    media_image1.png
    Greyscale

an axially extending magnetic shielding component (90) disposed between the first magnet (50) and the second magnet (52), wherein the magnetic shielding component (90) includes a first contact surface (90c1) located within the first area (44) and a second contact surface (90b1) located within the second area (140a), the first contact surface (90c1) facing the central axis (100) and in contact with the first area (44), and the second contact surface (90b1) facing a periphery (40a) of the rotor body (140) and in contact with the second area (140a, fig 2b).
Regarding claim 2, Cirani teaches the magnetic shielding component (90) comprises a nonmagnetic material (para [0068]).

    PNG
    media_image2.png
    172
    491
    media_image2.png
    Greyscale

Regarding claim 4, Cirani teaches the first magnet (50) and the second magnet (52) are arranged in a V shape (para [0069], fig 2b) in a cross section perpendicular to the central axis(100), wherein the magnetic shielding component (90) comprises a base (90d-90e), a head (90c) connected with the base (90d-90e) and located in the first area (44), and a tail (90b) connected with the base (90d-90e) and located in the second area (140a), wherein the head (90c) comprises the first contact surface (90c1, see examiner annotation fig 2b above), and the tail (90b) comprises the second contact surface (90b1); and wherein a first side (90d1) of the base (90d-90e) is adjacent to the first magnet (50), and a second side (90d2) of the base (90d-90e) is adjacent to the second magnet (52, fig 2b).
Regarding claim 5, Cirani teaches a width (W1) of the head (90c) is greater than a width (W2) of the base (90d-90e); a width (W3) of the tail (90b) is greater than the width (W2) of the base (90d-90e); and a direction of the width (W1, W2, W3) is basically perpendicular to a radial direction of the rotor (40); and when the rotor (40) is subjected to a centrifugal force during rotation, the first contact surface (90c1) of the head (90c) is in contact with the first area (44) to provide a reaction force opposite to counteract the centrifugal force (para [0017]), so that the head (90c) of the magnetic shielding component (90) remains in contact with the first area (44); and the second area (140a) is in contact with the second contact surface (90b1) of the tail (90b) to provide a reaction force to counteract the centrifugal force (para [0017]), so that the tail (90b) of the magnetic shielding component (90) remains in contact with the second area (140a).

    PNG
    media_image3.png
    357
    475
    media_image3.png
    Greyscale

Regarding claim 6, Cirani teaches the magnetic shielding component (90) is in mirror symmetry relative to a radial line (55, fig 2b).
Regarding claim 9, Cirani teaches the magnetic shielding component (90) further comprises a pair of wings (portion 90d) extending from the base (90d-90e) and radially located between the head (90c) and the tail (90b), the pair of wings (90d) comprising a first side (90d1) and a second side (90d2) in contact with the first magnet (50) and the second magnet (52), respectively.	
Regarding claim 12, Cirani teaches a motor rotor (40), comprising: 
a rotor body (140) defining a first opening (144a) and a second opening (144b) axially running therethrough and a third opening (42c) located between the first opening (144a) and the second opening (144b) axially running therethrough; the first opening (144a) having a first end (90d1) adjacent to the third opening(42c); the second opening (144b) having a second end (90d2) adjacent to the third opening (42c); and in a cross section perpendicular to a central axis (100) of the rotor (40), the first opening (144a) and the second opening (144b) being generally arranged in a V-shape (fig 2b, para [0069]); 
a first magnet (50) and a second magnet (52) respectively embedded into the first opening (144a) and the second opening (144b); and 
a magnetic shielding component (90) embedded into the third opening (42c), wherein the magnetic shielding component (90) comprises a radially extended base (90d-90e), a tail (90b) adjacent to the central axis (100) and connected with the base (90d-90e), and a head (90c) away from the central axis (100) and connected with the base (90d-90e), 
wherein an axial outer side surface (90c1) of the head (90c) is spaced apart from the first end (90d1) of the first opening (144a) and the second end (90d) of the second opening (144b), 
wherein an axial outer side surface (90b1) of the tail (90b) is spaced apart from the first end (90d1) of the first opening (144a) and the second end (90d2) of the second opening (144b), 
wherein a first side of the base (90d-90e) is adjacent to the first end (90d1) of the first opening (144a), and 
wherein a second side of the base (90d-90e) is adjacent to the second end (90d2) of the second opening (144b).
Regarding claim 13, Cirani teaches the first magnet (50) comprises a first surface (50a) away from the central axis (100) and a second surface (50b) facing the central axis (100); and the second magnet (52) comprises a third surface (52a) away from the central axis (100) and a fourth surface (52b) facing the central axis (100), wherein the first surface (50a) and the third surface (52a) define a first area (44) away from the central axis (100) and a second area (140a) adjacent to the central axis (100); and wherein the head (90c) of the magnetic shielding component (90) is located in the first area (44) and the tail (90b) is located in the second area (140a, see examiner annotation fig 2b above).
Regarding claim 14, Cirani teaches the first side (90d1) and the second side (90d2) of the base (90d-90e) of the magnetic shielding component (90) are respectively in contact with the first magnet (50) and the second magnet (52).
Regarding claim 15, Cirani teaches the magnetic shielding component (90) further comprises a first wing and a second wing (portion 90d) respectively extending from the base (90d-90e) to the first magnet (50) and the second magnet (52), and ends of the first wing and the second wing (90d) are respectively in contact with the first magnet (50) and the second magnet (52, fig 2b).
Regarding claim 16, Cirani teaches the magnetic shielding component (90) is in mirror symmetry relative to a radial line (55, fig 2b); a width (W1) of the head (90c) is greater than a width (W2) of the base (90d-90e); a width (W3) of the tail (90b) is greater than the width (W2) of the base (90d-90e); a direction of the width (W1, W2, W3) is perpendicular to a radial direction of the rotor (40); and the head (90c) is provided with a first contact surface (90c1) facing the central axis (100), and the tail (90b) is provided with a second contact surface (90b1)away from the central axis (100) and opposite to the first contact surface (90c1), such that the first contact surface (90c1) provides a reaction force to an inner wall of a cavity for accommodating the head (90c) in a first area (44) so that the first area (44) remains in contact with the magnetic shielding component (90), and an inner wall of a cavity for accommodating the tail (90b) in a second area (140a) provides a reaction force to the second contact surface (90b1) so that the tail (90b) of the magnetic shielding component (90) remains in the second area (140a) when the rotor (40) is subjected to a centrifugal force during rotation (para [0017]).
Regarding claim 17, Cirani teaches the width (W3) of the tail (90b) of the magnetic shielding component (90) is greater than the width (W1) of the head (90c, see examiner annotation fig 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirani in view of Van Dam et al. (US 2013/0026871 A1).
Regarding claim 3, Cirani teaches the claimed invention as set forth in claim 2, except for the added limitation of the nonmagnetic material of the magnetic shielding component comprises stainless steel.
Van Dam teaches an electric machine having magnetic shielding component (210) comprising stainless steel (para [0028]) to prevent flux leakages (para [0028]).

    PNG
    media_image4.png
    463
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    227
    485
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component made of stainless steel as taught by Van Dam.  Doing so would prevent flux leakages (para [0028]).
Regarding claim 19, Cirani teaches the claimed invention as set forth in claim 12,  Cirani further teaches the motor rotor (40) further comprises a second pair, a third pair, a fourth pair, a fifth pair, a sixth pair, a seventh pair, and an eighth pair of magnets (50-52) arranged along a circumferential direction (102) of the rotor body (40, fig 1), and a second, a third, a fourth, a fifth, a sixth, a seventh, and an eighth magnetic shielding component (90, fig 2b) located in an area from the second pair of magnets to the eight pair of magnets.  However, Cirani does not teach the first to the eighth magnetic shielding components are made of a stainless steel material.
Van Dam teaches an electric machine having magnetic shielding component (210) comprising stainless steel (para [0028]) to prevent flux leakages (para [0028]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component made of stainless steel as taught by Van Dam.  Doing so would prevent flux leakages (para [0028]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirani.
Regarding claim 7, Cirani teaches the claimed invention as set forth in claim 6, Cirani further teaches a width (W3) of the tail (90b) of the magnetic shielding component (90) is greater than the width (W1) of the head (90c).  However, Cirani does not teach the width of the tail is less than or equal to two times the width of the head.
An artisan would have ordinary skill in the art to modify the width of the head and the width of the tail suitable to construct the rotor with improved performance and possibility to reduce weight of the motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component with the width of the tail is less than or equal to two times the width of the head as recited in the instant invention.  Doing so would improve performance and possibility reduce weight of the motor because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirani in view of Hamanaka et al. (US 2016/0126814 A1).
Regarding claim 8, Cirani teaches the claimed invention as set forth in claim 6, except for the added limitation of a point at the tail of the magnetic shielding component closest to the central axis does not extend beyond an intersection point of an extension surface of the second surface of the first magnet and the fourth surface of the second magnet.
Hamanaka teaches a rotor having a point (6a-6h) at the tail of the magnetic shielding component (6) closest to the central axis does not extend beyond an intersection point of an extension surface of the second surface of the first magnet (4) and the fourth surface of the second magnet (5) to reduce magnetic flux leakage (abstract).

    PNG
    media_image6.png
    432
    543
    media_image6.png
    Greyscale


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component with a point at the tail of the magnetic shielding component closest to the central axis does not extend beyond an intersection point of an extension surface of the second surface of the first magnet and the fourth surface of the second magnet as taught by Hamanaka.  Doing so would reduce magnetic flux leakage (abstract).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirani in view of Takahashi (US 2015/0137632 A1).
Regarding claim 10, Cirani teaches the claimed invention as set forth in claim 9, Cirani further teach in the cross section perpendicular to the central axis, the first magnet (50) has a length (L1) extending along the first surface and a width (L2) perpendicular to the length (L1), the second magnet (52) has a length (L3) extending along the second surface and a width (L4) perpendicular to the length (L3).  However, Cirani does not teaches the pair of wings has a length and a width perpendicular to the length, and the width of each of the pair of wings is smaller than the width of the first magnet and smaller than the width of the second magnet.

    PNG
    media_image7.png
    543
    735
    media_image7.png
    Greyscale

Takahashi teaches a rotor having a pair of wings in a magnetic shielding component (28, fig 8) wherein the pair of wings has a length (L5) and a width (L6) perpendicular to the length (L5), and the width (L6) of each of the pair of wings is smaller than the width (L2) of the first magnet (24) and smaller than the width (L4) of the second magnet (24) to block leakage of magnetic flux radially inward (para [0014]).

    PNG
    media_image8.png
    546
    603
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component with the pair of wings has a length and a width perpendicular to the length; and the width of each of the pair of wings is smaller than the width of the first magnet and smaller than the width of the second magnet as taught by Takahashi.  Doing so would block leakage of magnetic flux radially inward (para [0014]).
Regarding claim 20, Cirani teaches the claimed invention as set forth in claim 12, except for the added limitation of the motor rotor comprises at least two rotor segments superposed in an axial direction, wherein the magnetic shielding component is an integral component configured to run through the at least two rotor segments.
Takahashi teaches a rotor having at least two rotor segments (21, fig 2, para [0037]) superposed in an axial direction, wherein the magnetic shielding component (28) is an integral component configured to run through the at least two rotor segments (21) to block leakage of magnetic flux radially inward (para [0014]).

    PNG
    media_image9.png
    311
    419
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    153
    486
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani’s magnetic shielding component with the motor rotor comprises at least two rotor segments superposed in an axial direction, wherein the magnetic shielding component is an integral component configured to run through the at least two rotor segments as taught by Takahashi.  Doing so would block leakage of magnetic flux radially inward (para [0014]).

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the rotor further comprises a third magnet and a fourth magnet, the third magnet and the fourth magnet forming a V-shape and disposed farther away from the central axis than the first magnet and the second magnet in a radial direction, such that the first magnet, the second magnet, the third magnet, and the fourth magnet form a double V-shaped magnet structure; and wherein the magnetic shielding component comprises the base, a head connected with the base and located in the first area and a tail connected with the base and located in the second area, the base provided with a first pair of wings extending therefrom and respectively adjacent to the first magnet and the second magnet, and a second pair of wings extending from the base respectively adjacent to the third magnet and the fourth magnet as recited in claims 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori et al. (US 9,369,012 B2) teaches an electric motor in which magnets are reduced in size, thus achieving a reduction in cost, and in which a magnetic torque and a reluctance torque are effectively used by adjusting the magnetic flux density to improve the efficiency, thus achieving a reduction in size and cost. The electric motor is equipped with a rotor that includes a cylindrical rotor iron core in which main magnetic poles and auxiliary magnetic poles are alternately disposed in the circumferential direction, a substantially V-shaped magnet insertion hole that is provided for each of the main magnetic poles and whose convex portion faces a rotor center and is centered on a d-axis passing through the rotor center and the circumference-wise center of the main magnetic pole, and two magnets per pole that are embedded in the magnet insertion hole in a substantially V-shaped manner.
Hosoda (US 10,714,994 B2) teaches a rotor includes a first slot, a second slot, a first flux barrier, and a second flux barrier. As viewed in a direction of the rotation axis of a rotor core, the substantially rectangular first and second slots are provided in a V-shape pattern. As viewed in the rotation axis direction of the rotor core, the first flux barrier is provided between first and second contact parts, and protrudes toward the outer circumference side from the outer circumferential short side of each of the first and second slots. As viewed in the rotation axis of the rotor core, an outer circumferential wall of the second flux barrier is continuous with the first contact part, and the second flux barrier protrudes from an inner long side of each of the first and second slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834